DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-29 and 31-40 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 1, the prior art of record fails to teach and/or suggest a method of detecting corrosion in a conduit or container, wherein the method comprises measuring the thickness of a wall of the conduit or container with one or more pulse- echo ultrasound devices, wherein the method comprises, in combination with the other recited steps, the following steps: (ii) determining which of the A-scan spectra have a distorted waveform such that a reliable wall thickness measurement cannot be determined; (iii) analyzing the A-scan spectra identified in step (ii) as having a distorted waveform to determine one or more A-scan spectral characteristics of each spectrum that are causing the distortion; (iv) determining a correction to apply to the A-scan spectra based on the one or more A-scan spectral characteristics of each spectrum that are causing the distortion determined in step (iii); and (v) correcting at least one distorted waveform to resolve the waveform characteristics based on the determined correction so as to produce modified A-scan spectra.
With regards to claim 28, the prior art of record fails to teach and/or suggest a method for detecting corrosion in a conduit or container, wherein the method comprises measuring the thickness of a wall of the conduit or container, for use with ultrasound data obtained from one or more pulse-echo ultrasound devices comprising: receiving signals indicative of ultrasound data, the ultrasound data comprising at least one waveform; determining that the ultrasound data comprises at least one distorted waveform feature; and in response to determining that the received signals comprise ultrasound data comprising at least one distorted waveform feature, determining a correction to apply to the data based on a characteristic of the determined at least one distorted waveform feature, for correcting the at least one distorted waveform feature, and obtaining a thickness measurement from the corrected data.
With regards to claim 37, the prior art of record fails to teach/and or suggest an apparatus comprising a tangible, non-transitory storage medium comprising programme instructions operable to program a processor to perform steps comprising: (i) receiving signals indicative of A-scan data from the one or more pulse-echo ultrasound devices, wherein the A-scan data comprises a plurality of A-scan spectra; (ii) determining which of the A-scan spectra have a distorted waveform such that a reliable wall thickness measurement cannot be determined; (iii) analysing the A-scan spectra identified in step (ii) as having a distorted waveform to determine one or more A-scan spectral characteristics of each spectrum that are causing the distortion; (iv) determining a correction to apply to the A-scan spectra based on the one or more A-scan spectral characteristics of each spectrum that are causing the distortion determined in step (iii); (v) correcting at least one distorted waveform to resolve the waveform characteristics based on the determined correction so as to produce modified A-scan spectra; (vi) determining thickness measurements of the wall based on the modified A-scan spectra; and (vii) determining the extent to which the wall has been corroded based on the thickness measurements determined in step (vi) and additional thickness measurements determined from A-scan spectra.
With regards to claim 38, the prior art of record fails to teach and/or suggest an apparatus comprising a tangible non-transitory storage medium comprising programme instructions operable to program a processor, that upon execution, cause the apparatus to perform a method of detecting corrosion in a conduit or container, wherein the method comprises measuring the thickness of a wall of the conduit or container with one or more pulse-echo ultrasound devices, wherein the apparatus is configured to: (i) receive signals indicative of A-scan data from the one or more pulse-echo ultrasound devices, wherein the A-scan data comprises a plurality of A-scan spectra; (ii) determine which of the A-scan spectra have a distorted waveform such that a reliable wall thickness measurement cannot be determined; (iii) analyse the A-scan spectra identified in step (ii) as having a distorted waveform to determine one or more A-scan spectral characteristics of each spectrum that are causing the distortion; (iv) determining a correction to apply to the A-scan spectra based on the one or more A-scan spectral characteristics of each spectrum that are causing the distortion determined in step (iii); (v) correcting at least one distorted waveform to resolve the waveform characteristics based on the determined correction so as to produce a plurality of resolved A-scan spectra; (vi) determine thickness measurements of the wall based on the plurality of resolved A-scan spectra; and (vii) determine the extent to which the wall has been corroded based on the thickness measurements determined in step (vi) and additional thickness measurements determined from A-scan spectra.
With regards to claim 40, the prior art of record fails to teach and/or suggest an apparatus comprising one or more pulse-echo ultrasound devices and a tangible non-transitory storage medium comprising programme instructions, stored thereon and operable to program a processor, that upon execution, cause the apparatus to perform a method of detecting corrosion in a conduit or container, wherein the method comprises the following steps: receiving signals indicative of ultrasound data, the ultrasound data comprising at least one waveform; determining that the ultrasound data comprises at least one distorted waveform feature; and in response to determining that the received signals comprise ultrasound data comprising at least one distorted waveform feature, determining a correction to apply to the data based on a characteristic of the determined at least one distorted waveform feature, and correcting the at least one distorted waveform feature based on the determined correction and obtaining a thickness measurement from the corrected data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855